Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/04/2021 has been entered.

Claims 1-5, 8-10, 22-24, 27-28 are allowed.
Claims 6, 7, 11-21, 25, 26, 29-64 are cancelled.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Fredrick Tsang on 12 August 2021.

In the claims:
Cancel withdrawn claims 54-57 and 63-64.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants have filed an amendment on 08/04/2021 to the specification properly incorporating reference to US PgPub 2016/0350479. The support therein overcomes the 35 USC 112(a) new matter rejection. Applicant’s amendments and arguments also overcome the 35 USC 103 rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Anna Skibinsky/
Primary Examiner, AU 1631